DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 03/16/2022.  Applicants' arguments, filed 03/16/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Allowable Subject Matter
Claims 88-91 appear to be free from art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-44, 47-55 and 72-80 are rejected under 35 U.S.C. 103 as being unpatentable over Schmaus et al. (US Patent Pub. 2005/0222276) in view of Swern et al. (Hydroxylation and Epoxidation of Some 1-Olefins with Per-acids, Journal of the American Chemical Society, Vo. 68, pp 1504-1507, 1946) and  Wang et al. (Green Chem., 2012, 14, pp. 758-765, previously disclosed).  

Schmaus et al. disclose the use of mixtures of two, three or more 1,2-alkanediols with chain links of 5 to 10 as antimicrobial active compounds (ABSTRACT).  Schmaus et al. disclose the use of a mixture of 1,2-hexanediol and 1,2-octandediol; herein the proportion of each individual diol should be in the 

Schmaus et al. differs from the instant claims insofar as they do not disclose wherein the 1,2-alkanediols are prepared from a bio-1-alkene having 7 to 20 carbon atoms.

	Swern et al. disclose a process for synthesizing 1,2-oxtanedioll, 1,2-decandiol, 1,2-dodecandiol, 1,2-tetradecanediol, 1,2-hexadecanediol and 1,2-octadecanediol, from their corresponding 1-alkenes (p. 1504, column 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a known process of forming 1,2-alkane diols as the alkanediols of Schmaus since they are taught by Swern
	Schmaus in view of Swern  differs from the instant claims insofar as it does not disclose the 1,2-alkanediol as “bio”.
	Wang et al. disclose due to the diminishing fossil fuel reservoirs together with the ever deteriorating environment associated with the worldwide fossil fuel based industry, it is imperative to make use of alternative feedstock for production of chemicals and fuels (p.758, Introduction).
		
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used “bio” based 1,2-alkanediols in the formulation of Schmaus in view of Swern motivated by the desire to preserve the environment as taught by Wang.




42-55 and 72-80 stand rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US Patent Pub. 2012/0282207, previously disclosed) in view of Wang et al. (Green Chem., 2012, 14, pp 758-765, previously disclosed).  

Lutz discloses an antimicrobial compositions and a product comprising a preservative effective amount of the said composition (Abstract).  Lutz discloses household; fabric care and pharmaceutical products ([0043] and claim 25).  Lutz discloses the composition comprises caprylyl glycol, which meets the limitation of 1,2-octanediol, pentylene glycol, hexylene glycol, and any combination thereof (reference claim 7).  Lutz discloses the composition further comprises an antimicrobial mixture (reference claim 1).  

Swern et al. disclose a process for synthesizing 1,2-oxtanedioll, 1,2-decandiol, 1,2-dodecandiol, 1,2-tetradecanediol, 1,2-hexadecanediol and 1,2-octadecanediol, from their corresponding 1-alkenes (p. 1504, column 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a known process of forming 1,2-alkane diols as the alkanediols of Lutz since they are taught by Swern
Lutz in view of Swern differs from the instant claims insofar as it does not disclose the 1,2-alkanediol as “bio”.
Wang et al. disclose due to the diminishing fossil fuel reservoirs together with the ever-deteriorating environment associated with the worldwide fossil-fuel-based industry, it is imperative to make use of alternative feedstock for the production of chemicals and fuels (p. 758, Introduction).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612